Citation Nr: 1742846	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-58 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel






INTRODUCTION

The Veteran served on active duty from August 1944 to August 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to special monthly compensation based on the need for regular aid and attendance of another person.  Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. 
§ 3.350(b) (2016). 

The Veteran submitted a VA Form 21-2680 in June 2014, which was completed by a VA nurse practitioner.  He submitted an additional form in July 2017, which was completed by a VA physician.  Unfortunately, neither provider indicated whether the Veteran's service-connected posttraumatic stress disorder (PTSD) with depressive disorder caused him to need the regular aid and attendance of another person.  At most, in July 2017, the physician stated that mental and psychical disabilities restricted the Veteran's activities/function and that the Veteran required medication management due to his cognitive impairment; however, the provider did not indicate whether the cognitive impairment was due to PTSD or other identified disorders, including unspecified neurocognitive disorder or residuals from a cerebrovascular accident.

A VA mental health examination was conducted in July 2015; however, the examiner did not provide an opinion regarding the impact of the Veteran's PTSD with depressive disorder on his activities of daily living and whether the severity of his symptoms required the regular aid and attendance of another.

Given the foregoing, the Board finds that a remand is necessary to obtain an opinion indicating whether the Veteran's symptoms of PTSD have caused him to need the regular aid and attendance of another.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Schedule the Veteran for an appropriate VA examination to assess the effect his service-connected PTSD with depressive disorder, his only service-connected disability, has on his activities of daily life and his need for aid and attendance of another person during the pendency of the claim.  The electronic claims file and a copy of this remand must be made available to the examiner prior to the examination.  Any necessary tests and studies should be accomplished.

The examiner should determine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran is entitled to SMC based on a need for aid and attendance or is housebound as a result of his service-connected PTSD with depressive disorder. 

The examiner is requested to consider factors such as (1) whether the Veteran's disability prevents him from caring for his daily personal needs without the assistance of others on a regular basis which includes: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment; (2) whether he is required to remain in bed; and (3) whether the Veteran's disability substantially confine him to his dwelling or immediate premises.

If the Veteran is unable to attend an examination, the examiner must review the claims file and provide the requested opinion based on the information available.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




